Citation Nr: 1539624	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-09 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for asthma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1984 to December 1989.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran was scheduled for a hearing before the Board at the Central Office in Washington, DC, in July 2015; however, the record reflects that he failed to appear for that proceeding.  In an August 2015 written appellate brief, the Veteran's representative indicated that the Veteran had cancelled his hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2015).

In the March 2013 statement of the case, the RO continued the 30 percent evaluation for the service-connected asthma.  The Veteran submitted his substantive appeal the following month.  In a June 2013 written statement, the Veteran's representative indicated that the Veteran was requesting reconsideration, not an appeal, of the RO's 2013 decision; this submission was based on the Veteran's attached written statement requesting reconsideration as to the RO's "most recent 2013 decision" for "asthma/sleep apnea."  The Board notes that service connection was separately granted for sleep apnea in an unappealed November 2010 rating decision, and this matter is not in appellate status at this time.  In any event, the RO did respond to the Veteran's request for reconsideration of the sleep apnea issue in a June 2014 notification letter contained in VBMS.  In addition, the RO continued to process the asthma issue as an appellate issue following receipt of the substantive appeal and ultimately certified the matter to the Board.  Based on the foregoing, the Board finds that the asthma claim remains on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

This appeal was processed via a paper claims file and Virtual VA and VBMS electronic claims files.  The VBMS electronic claims file contains additional written statements from the Veteran, as well as a November 2014 written appellate brief.  The Virtual VA electronic claims file contains January 2015 VA respiratory examinations, as well as additional VA treatment records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding and relevant VA treatment records not associated with the claims file, as detailed in the directives below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his asthma.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Washington D.C. VA Medical Center.

It is noted that the VA treatment records appear to be incomplete for the period from April 2011 to February 2014, including the Veteran's reported August 2013 VA emergency room visit and October 2013 treatment.  See August 2013 written statement (contained in VBMS) and October 2013 written statement (contained in the paper claims file).
2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service- connected asbestosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include pulmonary function tests with forced vital capacity (FVC) and Forced Expiratory Volume in one second to Forced Vital Capacity (FEV1/FVC).

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, he or she should provide the results of the pulmonary function testing and indicate whether the Veteran has at least monthly visits to a physician for required care of exacerbations; intermittent (at least three per year) courses of systemic (oral pr parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure; or required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.  

4.  The case should then be readjudicated by the AOJ, including all evidence in the paper and VBMS and Virtual VA electronic claims files received since the March 2013 statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

